Citation Nr: 0322326	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-49 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On June 12, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Because the latest VA examination 
report reflects a dictation date of May 
20, 2003, the Board is unclear as to 
whether the VA examiner has been afforded 
an opportunity to prepare the addendum 
the Board previously requested.  
Additionally, it does not appear that all 
Board instructions were forwarded the 
VAMC.  Thus, forward the veteran's c-file 
to Dr. Narendra Patel, if available, at 
the Dorn Veterans' Hospital in Columbia, 
South Carolina, and copy and include the 
following letter, either in the VAE 
Request, or in hard copy, with the c-
file:  

"Dr. Narendra:  
With all due respect, please prepare an addendum to 
the May 2003 VA examination report, addressing the 
following Board questions:  
In February 2003, the Board requested:  
A VA examination should be scheduled to 
determine the nature and etiology of the 
veteran's stomach/gastrointestinal disorder, 
claimed as ulcers and gastroesophageal reflux 
disease.  The examiner is asked to review the 
veteran's claims file so that an informed 
medical judgment can be made.  The examiner 
should be requested to conduct any necessary 
testing, to review the service medical records 
(including the March and April 1968 complaints 
of abdominal problems) and post-service record 
and diagnoses, and to identify any and all 
stomach disorders present.  As to any currently 
manifested gastrointestinal disorder, the 
examiner is requested to state whether it is at 
least as likely as not (i.e., at least a 50-50 
probability) that such disorder was incurred 
during the veteran's period of service from 
September 1966 to August 1968 or, if the 
currently manifested disorder is peptic ulcer, 
within the first post-service year.  
The Board appreciates you seeing the veteran in May 
2003, which included review of the veteran's claims 
folder and a thorough medical examination.  The 
veteran was diagnosed with gastroesophageal reflux 
disease, questionable peptic ulcer disease, and 
status post cholelithiasis.  You concluded that the 
veteran's stomach/ gastrointestinal disorder was 
not incurred in service.  That conclusion appears 
to be based upon the absence of any in-service 
diagnosis of pertinent disability, and the 
veteran's failure to present for an upper 
gastrointestinal series while on active duty.  
Legal constraints require the Board to base our 
decisions upon more specific and detailed 
discussion of the etiology of the veteran's 
condition and associated symptomatology.  

Thus, please again review the case address the 
precise question as to whether it is at least as 
likely as not that any of the veteran's diagnosed 
stomach or gastrointestinal disorders was incurred 
in service, or was manifested within the first 
post-service year.  The addendum should cite to 
specific medical evidence of record in support of 
any conclusions expressed.  Specifically, based 
upon your medical expertise, what relationship, if 
any, the veteran's complaints of abdominal problems 
from March to April 1968 may have with his current 
disorder."



2.  If that Doctor is no longer available 
to VA, have another VA examiner address 
the issue at hand.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





